CASE 0:15-cv-02210-PJS-BRT Document 332-1 Filed 05/31/19 Page 1 of 4




            A TTA C H M E N T A
     CASE 0:15-cv-02210-PJS-BRT Document 332-1 Filed 05/31/19 Page 2 of 4




                                 225 South Sixth Street, Suite 4600
                                     Minneapolis, MN 55402
                                          612-361-8200
                                      www.ciresiconlin.com


         In 2015, named partners Michael V. Ciresi and Jan M. Conlin founded Ciresi Conlin LLP to serve
as a force for good in our courtrooms and communities. The firm’s practice ranges from large bet-the-
company litigation and high-profile business deals to smaller individual cases. Ciresi Conlin LLP brings
extensive litigation and trial experience to some of the most high profile and complex cases in the country.

         Prior to founding Ciresi Conlin LLP, Mr. Ciresi was a named partner and chairman of the
executive board of Robins, Kaplan, Miller & Ciresi LLP. During his 43 years with the firm, he drove the
firm’s litigation practice. He has represented individuals, corporations, and governmental entities, and
obtained nearly $12 billion in verdicts, awards, and settlements on behalf of his clients, with a trial and
consulting practice focused in the areas of product liability, intellectual property, and business and
commercial litigation.

       Katie Crosby Lehmann is a founding partner of Ciresi Conlin LLP and its managing partner. Her
decades of litigation and case management experience include serving as lead trial counsel and managing
and overseeing the work of legal teams from multiple firms and companies.

       Andrew Mohring is a partner at Ciresi Conlin LLP. His background includes nearly three decades
of work as a criminal defense and civil rights lawyer on behalf of the indigent accused.

         Esther Agbaje, an associate at Ciresi Conlin LLP, came to the firm with experience in
international human rights and rule of law projects, and a background in civil rights and public interest
law.

       Partners of Ciresi Conlin LLP have served as lead or co-lead counsel in numerous high-profile
and complex cases, including:

       Carver v. The Bank New York Mellon. Mr. Ciresi is co-lead class counsel representing
        ERISA participants, beneficiaries, and trustees that hold American Depositary Receipts
        (“ADRs”) for which the Bank of New York Mellon Corp., The Bank of New York
        Mellon., and BNY Mellon N.A. (collectively “BNYM”) acted as a depositary.

       White Bear Lake Restoration Association. Ms. Crosby Lehmann was lead trial counsel
        representing White Bear against the Minnesota DNR in an action to enforce the Minnesota
        Environmental Rights Act, seeking to prevent further destruction and impairment of White Bear
        Lake and the underlying aquifers. The 2017 trial resulted in a finding that the DNR violated
        MERA and many environmental laws, resulting in equitable relief.



                                                     1
CASE 0:15-cv-02210-PJS-BRT Document 332-1 Filed 05/31/19 Page 3 of 4



   Metropolitan Council, Hennepin County, Hennepin County Regional Railroad
    Authority/Twin Cities & Western Railroad. Ms. Crosby Lehmann represented the
    Council, Hennepin County and HCRRA regarding colocation of freight and light rail in
    the Bass Lake Spur and Kenilworth Corridor for the Southwest Light Rail Transit Project.

   Kraft Foods Group, Inc./Mondelēz International, Inc. v. Starbucks Coffee Company.
    Mr. Ciresi and Ms. Crosby Lehmann led a team that represented Kraft in a three-year
    arbitration regarding a breach of contract after Starbucks unilaterally terminated its
    agreement, cutting off Kraft’s exclusive rights to sell, market and distribute Starbucks
    roast and ground coffee in grocery and other retail outlets. The arbitration resulted in a
    $2.7 billion cash award to Kraft.

   Minnesota Workers’ Compensation Reinsurance Association et al. v. Wells Fargo Bank, N.A.
    Mr. Ciresi was co-lead counsel representing four nonprofits – Minnesota Workers’
    Compensation Reinsurance Association, Minnesota Medical Foundation, The Minneapolis
    Foundation, and the Ciresi Walburn Foundation for Children (formerly Robins, Kaplan, Miller &
    Ciresi Foundation for Children) – that participated in a securities lending program run by Wells
    Fargo. The bank represented that the collateral in the program would be invested in short-term
    money market instruments, where the prime considerations would be safety of principal and
    liquidity. Instead, the bank invested a substantial portion of the collateral in risky and/or illiquid
    securities, including complex structured investments. Following a lengthy trial, the jury found that
    Wells Fargo had breached its fiduciary duties to the non-profits and violated the Minnesota
    Consumer Fraud Act. Post-trial, the court awarded Plaintiffs attorneys’ fees and costs, ordered
    Wells Fargo to forfeit its fees, and awarded pre-and post-judgment interest. This was the first trial
    and recovery of this type in the country. On April 16, 2012, the Minnesota Court of Appeals issued
    its opinion affirming the trial court, and the Minnesota Supreme Court later denied Wells Fargo’s
    petition for review. The final judgment, plus additional post-trial attorneys’ fees paid by Wells
    Fargo, totaled more than $57 million.

   Whitely vs. Pfizer, Inc. Mr. Ciresi was lead trial counsel for the plaintiff in the first
    Chantix bellwether trial. The case confidentially settled three days prior to jury selection.
    Mr. Ciresi then engaged in settlement discussions which resulted in settlement of all firm
    Chantix cases.

   State of Minnesota and Blue Cross and Blue Shield of Minnesota v. Phillip Morris
    Incorporated, et al. Mr. Ciresi was co-lead counsel for the State of Minnesota and Blue Cross and
    Blue Shield of Minnesota in a groundbreaking lawsuit against the tobacco industry. After four
    years of litigation – including discovery of more than 30 million pages of internal documents,
    litigation of crime-fraud privilege issues, more than a dozen interlocutory appeals (including two to
    the United States Supreme Court) and four months of trial – the case settled on May 8, 1998 on the
    eve of jury deliberations for $7 billion and unprecedented injunctive relief against the tobacco
    industry. Mr. Ciresi received the Trial Lawyer of the Year Award from Trial Lawyers for Public
    Justice for work on the litigation.

   Government of India v. Union Carbide. Mr. Ciresi was lead counsel for the Government
    of India for damages arising from the Bhopal disaster, which occurred when methyl-


                                                  2
CASE 0:15-cv-02210-PJS-BRT Document 332-1 Filed 05/31/19 Page 4 of 4



    isocyanate (MIC) gas was discharged from Union Carbide India Ltd.’s plant in Bhopal,
    India, resulting in over 3,000 deaths, thousands of injuries and property damage. The
    case was eventually settled in India in 1987 for $470 million.

   Charbonneau v. Boehringer Ingelheim Pharmaceuticals, Inc. and Pfizer, Inc. and Zwayer v.
    Boehringer Ingelheim Pharmaceuticals, Inc. and Pfizer, Inc. Mr. Ciresi represented plaintiffs
    in the first Mirapex products liability bellwether trial. On July 30, 2008, the jury returned a
    verdict in favor of plaintiffs for $8,279,300, including $7.8 million in punitive damages for
    failing to warn of the risk of compulsive behaviors, including pathological gambling, from the
    Parkinson’s drug Mirapex. Mr. Ciresi subsequently represented plaintiffs in a second Mirapex
    bellwether trial. The case was confidentially settled prior to closing argument. After the
    conclusion of the Zwayer trial, Mr. Ciresi led settlement negotiations that resulted in the
    successful resolution of all the firm’s Mirapex cases.

   Whitely v. Pfizer, Inc. Mr. Ciresi represented the individual plaintiff in the first Chantix
    bellwether trial. The case confidentially settled three days prior to jury selection. Mr. Ciresi then
    led settlement negotiations and resolved the remaining Chantix cases.

   Dalkon Shield Litigation. Mr. Ciresi was lead counsel on behalf of hundreds of women who
    suffered infertility issues as a result of the Dalkon Shield intrauterine device. Two bellwether cases
    went to trial and resulted in jury verdicts of compensatory and punitive damages: Strempke v. A.H.
    Robins $250,000 in compensatory damages and $1,500,000 in punitive damages (June 1983); Hahn
    v. A.H. Robins $250,000 in compensatory damages and $500,000 in punitive damages (December
    1983). In 1984, A.H. Robins Co. entered into a settlement on behalf of all remaining clients
    represented by Mr. Ciresi.

   Copper-7 litigation. Mr. Ciresi was lead counsel in the Copper-7 litigation, in which he
    represented over 100 women who were injured as a result of the use of the Copper-7 intrauterine
    device. Two of the clients’ cases were tried. In September of 1988, a Minnesota jury awarded
    $8,750,000 in the case of Kociemba v. G. D. Searle & Co. In March of 1989, Mr. Ciresi was lead
    counsel in McCarthy v. G. D. Searle & Co., the second bellwether Copper-7 trial. The case was
    confidentially settled just prior to closing argument. In the summer of 1988, G. D. Searle & Co.
    settled the cases of all remaining clients represented by Mr. Ciresi.




                                                   3
